Citation Nr: 0710623	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-17 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a dental disability 
for compensation purposes.

2.   Entitlement to an annual clothing allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from May 1982 to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Procedural history

Dental disability

In a June 2002 rating decision, service connection for 
gingivitis, claimed as a dental condition, was denied.  The 
veteran perfected an appeal of that denial.  

In December 2005, the Board remanded this claim for further 
development. 
In February 2006, a supplemental statement of the case (SSOC) 
was issued by the RO which continued the previous denial of 
the claim.  This issue is once again before the Board.

Clothing allowance

In a September 2002 determination, the RO denied entitlement 
to an annual clothing allowance.  Subsequent to the December 
2005 remand, the veteran perfected an appeal of that denial.

Hearing request

In his June 2003 substantive appeal, the veteran requested a 
personal hearing before a Veterans Law Judge in Washington, 
D.C.  In February 2005 and September 2005 statements, 
however, the veteran indicated that he no longer wished to 
attend a hearing.  The hearing request accordingly has been 
withdrawn.  See 38 C.F.R. § 20.702(e) (2006).  


Issue not on appeal

In a March 2006 rating decision, service connection for 
dental treatment purposes was granted for teeth numbered 7, 
8, 24, 30, and 31.  The veteran has not indicated that any 
other teeth should be service connected for dental treatment 
purposes only.  Therefore, the matter of entitlement to 
service connection of a dental disability for treatment 
purposes has been resolved.  As is discussed elsewhere in 
this decision, service connection of a dental disability for 
compensation purposes remains on appeal.


FINDINGS OF FACT

1.  Although the veteran was treated in service for 
extractions of teeth numbers 7 and 8, had tooth number 31 
filled, and had teeth numbers 24 and 30 crowned, the 
competent medical evidence does not reflect these treatments 
have resulted in nonunion or malunion of the maxilla or 
mandible; limited motion of the temporomandibular joint; 
impairment of the ramus, the condyloid process, or the 
coronoid process; loss of the hard palate; or loss of all 
upper anterior teeth, all lower anterior teeth, or all upper 
and lower teeth on one side.   Further, the competent medical 
evidence indicates he had has periodontal disease in service.

2.  Service connection has been granted for urticaria.

3.  The VA Chief Medical Director or designee certified that 
the physician-prescribed medications for the veteran's 
service-connected urticaria do not cause irreparable damage 
to veteran's outer garments.




CONCLUSIONS OF LAW

1.  Service connection for compensation purposes is not 
warranted for a dental disability.  38 U.S.C.A. § 1110, 1131, 
1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2006).

2.  The criteria for entitlement to an annual clothing 
allowance are not met.  
38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a dental 
disability.  He also seeks an annual clothing allowance.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In December 2005, the Board remanded the claim of service 
connection for a dental disability for the RO to schedule a 
VA dental examination to determine whether any dental 
disability was the result of trauma and whether the veteran 
had any potentially compensable dental conditions.  In 
February 2006, the veteran underwent a VA dental examination.  
The examiner rendered opinions about the nature of the 
veteran's dental disability.  Therefore, the Board finds that 
the RO has complied with the directives of the December 2005 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter sent in May 
2003, which was specifically intended to address the 
requirements of the VCAA.  The May 2003 VCAA letter advised 
the veteran of what the evidence must show to establish 
service connection for a disability and to "provide evidence 
(statement from your doctor) with [a] copy of prescription 
showing that you are using an ointment for your skin 
condition."  May 2003 letter, page 1.  Accordingly, the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  

In the May 2003 VCAA letter, the veteran was informed that VA 
would assist him by providing a medical examination or 
getting a medical opinion if it is necessary to make a 
decision on his claims.  [A VA dental examination was 
conducted in February 2006, and an opinion from the VA Chief 
Medical Director or designee regarding whether the prescribed 
medications for the veteran's service-connected urticaria 
caused irreparable damage to veteran's outer garments was 
obtained in July 2006.]

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letter to inform VA of 
medical evidence pertaining to his claimed disability and to 
submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disabilities.

In the VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letter, the RO told the veteran that he may 
submit the necessary evidence, to include "evidence 
(statement from your doctor) with [a] copy of prescription 
showing that you are using an ointment for your skin 
condition."  The VCAA letter, page 1.  The VCAA letter thus 
complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim of entitlement to service connection for 
a dental disability was adjudicated by the RO in June 2002 
and the claim for an annual clothing allowance was 
adjudicated by the RO in September 2002, prior to the May 
2003 VCAA letter.  These claims were, however, readjudicated 
following the issuance of the VCAA letter in May 2003, after 
which the veteran was allowed the opportunity to present 
evidence and argument in response.  See the Statement of the 
Case issued in May 2006, and SSOCs issued in May 2005, 
February 2006, and July 2006.  The Board accordingly finds 
that there is no prejudice to the veteran in the timing of 
the VCAA notice.  

Moreover, the veteran has not alleged any prejudice.  See 
Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) [timing errors such as this do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
With regard to the dental-disability claim, elements (2) and 
(3) are in dispute, and were addressed by the VCAA letter 
described above.  Elements (2) and (3) are not at issue as to 
the clothing-allowance claim.  The RO sent a letter to the 
veteran in March 2006 that addressed element (4), degree of 
disability, and element (5), effective date.  

In any event, because the Board concludes below that the 
preponderance of the evidence is against the claims, any 
questions as to the degree of disability and appropriate 
effective date to be assigned are rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  Because there is 
no indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them. 
The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained.  The evidence of record includes service medical 
records, prescription information, a certification from the 
VA Chief Medical Director or designee, and a report of a VA 
examination, which was obtained pursuant to the Board's 
December 2005 remand.

As noted in the Stegall discussion above, the veteran was 
afforded a VA dental examination in February 2006 to 
determine whether any dental disability was the result of 
trauma and whether the veteran had any potentially 
compensable dental conditions.  

The veteran's representative argued in a December 2006 
appellant's post-remand brief that "[t]he provider noted 
review of the records and indicated there is no dental 
disability as a result of trauma; however, the provider 
failed to provide a clear rationale for this medical 
conclusion and no justification or description of the 
veteran's current dental condition was provided."  December 
2006 appellant's post-remand brief, pages 1-2.  The veteran's 
representative added that the claim should be remanded so 
that an additional medical opinion could "address the 
surgeries of record and any involvement in progressive 
deterioration of appellant's current dental condition" and 
that "further comment should be made on the exact number of 
teeth removed and their extraction times being pre-service, 
during service, and post service."  Id. at 2.  

The Board disagrees.  Since service connection for treatment 
purposes has been granted for five teeth, the issue before 
the Board is simply whether the veteran has a current dental 
disability for which compensation could be granted.  The 
report of the February 2006 VA examination addresses that 
matter and provides an adequate description of the veteran's 
current dental condition.  

The veteran could have provided medical evidence showing that 
he has a compensable dental disability.  38 U.S.C.A. § 5107.

In a separate December 2006 appellant's brief, the veteran's 
representative noted that although a certification from the 
VA Chief Medical Director is of record, "no "further 
delineation exists of record."  It is unclear to the Board 
as to what, if anything, the representative believes is 
lacking in the record.  The veteran's representative did not 
indicate whether or why the opinion of the VA Chief medical 
Director was inadequate.  Therefore, additional development 
of this issue is not necessary.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran has retained the services of a 
representative, who has provided argument on his behalf.  As 
noted in the Introduction section, the veteran twice withdrew 
his request for a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.


1.  Entitlement to service connection for a dental disability 
for compensation purposes.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Service connection - dental claims

VA regulations provide, in pertinent part, that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  See 38 U.S.C.A. § 1712 
(West 2002); 
38 C.F.R. §§ 3.381, 17.161 (2006).

Analysis

Initial matter - service connection for treatment purposes

As is alluded to in the law and regulations section above, a 
distinction is made between service connection of dental 
disabilities for  treatment purposes and for compensation 
purposes.

A veteran may be entitled to service connection for certain 
dental conditions (including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease) for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met.  

As noted in the Introduction section, in a March 2006 rating 
decision, service connection for dental treatment purposes 
was granted for teeth numbered 7, 8, 24, 30, and 31.  The 
bases of this grant was that the veteran was treated in 
service for extractions of teeth numbers 7 and 8, had tooth 
number 31 filled, and had teeth numbers 24 and 30 crowned.  

Discussion

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla. Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  

As was described in the Introduction, the Board remanded this 
case for a dental examination and opinion.  The February 2006 
VA examiner noted that the veteran did not exhibit any 
potentially compensable dental condition due to the loss of 
substance of the body of the maxilla or mandible.  The 
examiner did not identify any other dental disability, and 
the only diagnosis was absence of teeth.  There is no other 
competent medical evidence as to this matter.  

In short, nonunion or malunion of the maxilla or mandible; 
limited motion of the temporomandibular joint; impairment of 
the ramus, the condyloid process, or the coronoid process; or 
loss of the hard palate has not been noted.  

With respect to missing teeth, the regulations governing 
dental claims make a fundamental distinction between 
"replaceable missing teeth", see 38 C.F.R. § 3.381(a), and 
teeth lost as a result of "loss of substance of body of 
maxilla or mandible", see 38 C.F.R. § 4.150.  See Simington 
v. West, 11 Vet. App. 41, 44 (1998).  Only the latter are to 
be considered disabling for purposes of service-connected 
compensation.  [As explained above, the former may be 
considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.]  See also Woodson v. Brown, 8 Vet. App. 
352, 354 (1995).

The evidence here does not show that the veteran suffered 
loss of substance of body of maxilla or mandible during 
service.  Moreover, the February 2006 VA dental examiner 
specifically indicated that there was no potentially 
compensable dental condition due to loss of the mandible.

He veteran alleges tremendous bone loss in the upper center 
gum, presumably where teeth 7 and 8 were extracted.  However, 
as noted above, there is no competent evidence that the 
veteran has a loss of substance of the body of the maxilla or 
mandible.  To the extent that the veteran is so contending, 
it is now well-settled that as a lay person without medical 
training he is not competent to comment on medical matters 
such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The veteran further alleges that he has sensitivity to hot 
and cold.  However, that sensitivity is a symptom and is not 
a disability as is delineated in 38 C.F.R. § 4.150.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
[symptoms such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].     

While the service medical records reflect that the veteran 
had periodontal disease in service, as explained above 
periodontal disease may not be service-connected as a matter 
of law.  See 38 C.F.R. § 3.381(a) (2006).

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a dental disability for compensation purposes.  The claim is 
therefore denied.

2.   Entitlement to an annual clothing allowance.

Relevant Law and Regulations

Under the applicable criteria, a veteran who has a service- 
connected disability is entitled, upon application therefor, 
to an annual clothing allowance as specified in 38 U.S.C.A. § 
1162.  The annual clothing allowance is payable in a lump 
sum, and the following eligibility criteria must also be 
satisfied: (1) a VA examination or examination report from a 
private physician as specified in 38 C.F.R. § 3.326(c) 
discloses that the veteran wears or uses certain prosthetic 
or orthopedic appliances which tend to wear or tear clothing 
(including a wheelchair) because of such disability; or (2) 
the Chief Medical Director or designee certifies that because 
of the use of a physician-prescribed medication for a skin 
condition which is due to the service-connected disability, 
irreparable damage is done to the veteran's outer garments.  
See 38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810(a) 
(2006).

Analysis
 
Service connection is in effect for urticaria.  The veteran 
has not claimed that he wears or uses certain prosthetic or 
orthopedic appliances which tend to wear or tear clothing.  
Instead, his assertion is that the use of his physician-
prescribed medications for his urticaria irreparably damages 
his outer garments.  

In July 2006, the VA Chief Medical Director or designee 
certified that the physician-prescribed medications for his 
service-connected urticaria do not cause irreparable damage 
to veteran's outer garments.  There is no medical opinion to 
the contrary.  The veteran himself has merely contended that 
his outergarments must be professionally cleaned, at 
additional expense.  See the veteran's July 2002 statement.   

In short, the veteran has not established that irreparable 
damage is being done to his outergarments as a result of 
medication which a physician has prescribed for a skin 
condition which is due to a service-connected disability.  
See Short Bear v. Nicholson, 19 Vet. App. 341, 345 (2005) 
(Hagel, J., concurring). 

The Board therefore concludes that a preponderance of the 
evidence is against the veteran's claim of entitlement to an 
annual clothing allowance.  The claim is therefore denied.





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a dental disability for compensation 
purposes is denied.

Entitlement to an annual clothing allowance is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


